Case 8:20-cv-01476-WFJ-AEP Document 9 Filed 07/13/20 Page 1 of 2 PagelD 214

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

 

TAMPA DIVISION
ELIZABETH ANN SMITH-WOOD,
Plaintiff, CASE NO: 8:20-CV-01476
vs
GOVERNMENT EMPLOYEES
INSURANCE COMPANY,
Defendant.
/
CERTIFICATE OF INTERESTED PERSONS
AND CORPORATE DISCLOSURE STATEMENT
I hereby disclose the following pursuant to this Court's interested persons order:
1) The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action —
including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
companies that own 10% or more of a party's stock, and all other identifiable legal
entities related to any party in the case:

Response:

1. Elizabeth Ann Smith-Wood

2. Caij E. Dondra Simone Murphy

3. Karly R. Christine, Esquire

4. Christine Law PA Law Offices

5. James B. Thompson, Jr., Esquire

6. Thompson Miller PA

7. Government Employees Insurance Company

8. Berkshire Hathaway, Inc. (parent company)

2) The name of every other entity whose publicly traded stock, equity, or debt may be

01556959-1
Case 8:20-cv-01476-WFJ-AEP Document 9 Filed 07/13/20 Page 2 of 2 PagelD 215

substantially affected by the outcome of the proceedings:
None other than as listed above.

3) The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditor's committee (or twenty
largest unsecured creditors) in bankruptcy cases:

None.

4) The name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

None.
I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case and will

immediately notify the Court in writing on learning of any such conflict.

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing was, on July 13, 2020, electronically filed with
the Clerk of the Court which will electronically send the filing to all parties of record and was
also. sent by eservice to Karly R. Christine and Christine Law PA _ at
karly@justiceformyinjury.com and pleadings@justiceformyinjury.com.

/s/ James B. Thompson, Jr.

 

JAMES B. THOMPSON, JR, ESQUIRE
Counsel for Defendant

01556959-1
